Name: Commission Regulation (EC) NoÃ 867/2009 of 21Ã September 2009 amending and correcting Regulation (EC) NoÃ 1242/2008 establishing a Community typology for agricultural holdings
 Type: Regulation
 Subject Matter: national accounts;  agricultural activity;  farming systems;  economic analysis
 Date Published: nan

 22.9.2009 EN Official Journal of the European Union L 248/17 COMMISSION REGULATION (EC) No 867/2009 of 21 September 2009 amending and correcting Regulation (EC) No 1242/2008 establishing a Community typology for agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and in particular Articles 4(4), 6(2), and 7(3) thereof, Whereas: (1) Annex I, Part C to Commission Regulation (EC) No 1242/2008 (2) has defined types of farming. On the basis of those definitions certain grazing livestock farms cannot be classified by type of farming and for other farms the classification obtained is not the most appropriate. (2) Annex II, Part B to Regulation (EC) No 1242/2008 has laid down rules concerning the grouping of the economic size classes. Those rules limit the possibilities for the Member States to establish more suitable selection plans. (3) Some descriptions and names used in Annex I and Annex IV to Regulation (EC) No 1242/2008 lack legibility and need therefore to be clarified. (4) The description and the code of certain products referred to in Regulation (EC) No 1242/2008 and listed in Commission Regulation (EC) No 868/2008 of 3 September 2008 on the farm return to be used for determining the incomes of agricultural holdings and analysing the business operation of such holdings (3) have been amended by Regulation (EC) No 781/2009 of 27 August 2009. (5) Furthermore the names of certain types of farming used in Annex I to Regulation (EC) No 1242/2008 should be corrected in some languages. To improve consistency the word holding should be suppressed from the name of a type of farming and for better legibility certain words related to poultry categories should be replaced in the name of certain types of farming. (6) Regulation (EC) No 1242/2008 should therefore be amended and corrected accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data network, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II and IV to Regulation (EC) No 1242/2008 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from the accounting year 2010 for the Farm Accountancy Data Network and for the farm structure survey as of the 2010 survey. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859/65. (2) OJ L 335, 13.12.2008, p. 3. (3) OJ L 237, 4.9.2008, p. 18. ANNEX Annexes I, II and IV to Regulation (EC) No 1242/2008 are amended as follows: (1) Annex I is amended as follows: (a) Part A. Classification scheme is amended as follows: (i) In the sub-part Specialist holdings  crops, the third column Particular type of farming is amended as follows:  point 361 is replaced by the following: 361. Specialist fruit (other than citrus, tropical and subtropical fruits and nuts);  point 364 is replaced by the following: 364. Specialist tropical and subtropical fruits;  point 365 is replaced by the following: 365. Specialist fruit, citrus, tropical and subtropical fruits and nuts: mixed production; (ii) In the sub-part Specialist holdings  animal production, the third column Particular type of farming is amended as follows:  point 521 is replaced by the following: 521. Specialist laying hens;  point 523 is replaced by the following: 523 Laying hens and poultry-meat combined; (iii) In the sub-part Mixed holdings, in the first column General type of farming, point 7. Mixed livestock holdings is replaced by 7. Mixed livestock. (b) In the table of part B I. Correspondence between the headings of the farm structure surveys and the farm return of the Farm Accountancy Data Network (FADN), the rows 2.01.12.01 and 2.01.12.02 are replaced by the following: 2.01.12.01. Fallow land without any subsidies 315. Fallow land without any subsidies 2.01.12.02. Fallow land subject to the payment of subsidies, with no economic use 316. Fallow land subject to the payment of subsidies (c) Part C. Definitions of type of farming is amended as follows: (i) Sub-part Specialist holdings  crop products is amended as follows: (aa) In the first column Types of farming, the third sub-column Particular is amended as follows:  point 361 is replaced by the following: 361. Specialist fruit (other than citrus, tropical and subtropical fruits and nuts);  point 364 is replaced by the following: 364. Specialist tropical and subtropical fruits;  point 365 is replaced by the following: 365. Specialist fruit, citrus, tropical and subtropical fruits and nuts: mixed production; (ab) In the second column Definition, Code 3 Specialist permanent crops, the eleventh row Tropical fruits > 2/3 is replaced by Fruit of subtropical climate zones > 2/3; (ii) Sub-part Specialist holdings  Animal production is amended as follows: (aa) Rows 45 to 48 are replaced by the following: 45 Specialist dairying 450 Specialist dairying Dairy cows > 3/4 of total grazing livestock; grazing livestock > 1/10 of grazing livestock and forage 3.02.06. > 3/4 GL; GL > 1/10 P4 46 Specialist cattle  rearing and fattening 460 Specialist cattle  rearing and fattening All cattle (i.e. bovine animals under one year, bovine animals over one but under two and bovine animals two years old and over (male, heifers, dairy cows and other cows)) > 2/3 of grazing livestock; dairy cows  ¤ 1/10 of grazing livestock; grazing livestock > 1/10 of grazing livestock and forage P46 > 2/3 GL; 3.02.06.  ¤ 1/10 GL; GL > 1/10 P4 47 Cattle  dairying, rearing and fattening combined 470 Cattle  dairying, rearing and fattening combined All cattle > 2/3 of grazing livestock; dairy cows > 1/10 of grazing livestock; grazing livestock > 1/10 of grazing livestock and forage; excluding those holdings in class 45 P46 > 2/3 GL; 3.02.06. > 1/10 GL; GL > 1/10 P4; excluding 45 48 Sheep, goats and other grazing livestock Holdings in class 4, excluding those in classes 45, 46 and 47 481 Specialist sheep Sheep > 2/3 of grazing livestock; grazing livestock > 1/10 of grazing livestock and forage 3.03.01. > 2/3 GL; GL > 1/10 P4 482 Sheep and cattle combined All cattle > 1/3 of grazing livestock, sheep > 1/3 of grazing livestock and grazing livestock > 1/10 of grazing livestock and forage P46 > 1/3 GL; 3.03.01. > 1/3 GL; GL > 1/10 P4 483 Specialist goats Goats > 2/3 of grazing livestock; grazing livestock > 1/10 of grazing livestock and forage 3.03.02. > 2/3 GL; GL > 1/10 P4 484 Various grazing livestock Holdings in class 48, excluding those in 481, 482 and 483 (ab) In the first column Types of farming, the third sub-column Particular is amended as follows:  point 521 is replaced by the following: 521. Specialist laying hens;  point 523 is replaced by the following: 523 Laying hens and poultry-meat combined; (ac) Row 53 is replaced by the following: 53 Various granivores combined 530 Various granivores combined Holdings in class 5, excluding those in classes 51 and 52 (iii) Sub-part Mixed holdings is amended as follows: (aa) In the first column Types of farming, in the first sub-column General, the code 7. Mixed livestock holdings is replaced by 7. Mixed livestock. (ab) The row 8. Mixed crops  livestock is replaced by the following: 8 Mixed crops  livestock Holdings excluded from classes 1 to 7 and from class 9 (ac) Sub-row 843 Apiculture is replaced by the following: 843 Apiculture Bees > 2/3 3.07. > 2/3 (iv) In the sub-part Non-classified holdings, row 9 is replaced by the following: 9 Non-classified holdings 90 Non-classified holdings 900 Non-classified holdings Non-classified holdings Total Standard Output = 0 (2) In Annex II, part B, the second paragraph is replaced by the following: The rules laid down for the application in the field of the farm accountancy data network and the Community surveys of agricultural holdings may provide that size classes II and III or III and IV, IV and V, or from III to V, VI and VII, VIII and IX, X and XI, from XII to XIV or from X to XIV are grouped together. (3) In Annex IV, point (b) of point 2 is replaced by the following: (b) Geographical breakdown  The SOs are determined at least on the basis of geographical units which are usable for the Community farm structure surveys and for the Farm Accountancy Data Network. These geographical units are all based on the general Nomenclature of Territorial Units for Statistics (NUTS) as defined in Regulation (EC) No 1059/2003 of the European Parliament and of the Council (1). These units are described as a regrouping of NUTS 3 regions. Less favoured or mountain areas are not considered as a geographical unit.  No SO is determined for characteristics which are not engaged in the region concerned. (1) OJ L 154, 21.6.2003, p. 1.